 

 

*
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations | ie =  D

 

UNITED STATES DISTRICT COURT AUG 08 2019
SOUTHERN DISTRICT OF CALIFORNIA | cyerK us. pistRICT COURT

TRIG T OF BC
UNITED STATES OF AMERICA JUDGMENT IN A CREMINAT CLS v CALIFORNIA
(For Revocation of Probation or Supervised Release
(For Offenses Committed On or After November 1, 1987)

 

 

 

Vv.

JOAQUIN SANTANA-ALTAMIRANO (1)
Case Number: 3:19-CR-07084-AJB

Robert A. Garcia
Defendant’s Attorney

REGISTRATION NO. '

O-

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One

L] was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

I nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment,
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

 

 

 

_ ANT AGLIA
UNITED STATES RICT JUDGE

 

 
 

4

"40 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOAQUIN SANTANA-ALTAMIRANO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07084-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

12 months with Six(6)Months to run Consecutive to Criminal! Case#19cr1185-AJB and Six(6)Months to run Concurrent
with Criminal Case#19cr1185-AJB,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
Designation to the Western Region of the United States, State of California to facilitate family visits.

& O

L] The defendant is remanded to the custody of the United States Marshal.

CL] The defendant shall surrender to the United States Marshal for this district:
Cl at A.M. on

 

 

 

Ci as notified by the United States Marshal.

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

(] onor before
LC as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant detivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07084-AJB
